



Exhibit 10.1


SEPARATION AND RELEASE AGREEMENT
William T. Dame


This Separation and Release Agreement (this "Agreement") is by and between Basic
Energy Services, Inc. (the "Company") and William T. Dame (the "Individual").


RECITALS


WHEREAS, the Individual has been employed by the Company as its Vice President,
Pumping Services Division.


WHEREAS, the Individual entered into an Employment Agreement with the Company
effective as of November 1, 2013 as amended by that certain Amendment to
Employment Agreement between the parties dated as of January 1, 2019 (together,
the "Employment Agreement").


WHEREAS, the Individual also entered into a severance and retention letter
agreement with the Company dated as of December 11, 2019 (the "Retention
Letter").


WHEREAS, the Company has decided to terminate the Individual's employment
without Cause (as defined in the Employment Agreement) effective as of February
2, 2020 ("Separation Date").


WHEREAS, the parties desire to enter into this Agreement to reflect their mutual
undertakings, promises, and agreements concerning the ending of the Individual's
employment with the Company and payments and benefits to the Individual upon or
by reason of such ending.


NOW THEREFORE, in exchange for the valuable consideration paid or given under
this Agreement, the receipt, adequacy, and sufficiency of which is acknowledged,
the parties knowingly and voluntarily agree to the following terms:


TERMS


1.
Separation Date; Effect of Separation. The Company has terminated the
Individual's employment without Cause (as defined in the Employment Agreement)
effective as of the Separation Date. Effective as of the Separation Date, the
Individual shall voluntarily resign, and does hereby voluntarily resign, from
all other positions, if any, he held with the Company and its affiliates. For
purposes of this Agreement, "affiliate" means, with respect to the Company, any
person that directly, or indirectly through one or more intermediaries,
controls, is controlled by, or is under common control with, the Company. As of
the Separation Date, the Individual shall also experience a separation from
service from the Company and its affiliates within the meaning of Section 409A
of the Internal Revenue Code of 1986, as amended ("Section 409A").



2.
Termination of Employment Agreement and Continuing Obligations. The Employment
Agreement shall be terminated without further action of the parties as of the
Separation Date. Accordingly, as of the Separation Date, the Company and its
affiliates shall have no further liabilities, obligations, or duties to the
Individual, and the Individual shall forfeit all remaining rights and benefits,
under the Employment Agreement, except as provided in this Agreement.
Notwithstanding the previous two sentences, the post-termination rights and
obligations of the parties which continue by their terms under the Employment
Agreement, including without limitation under Sections 9 (No Mitigation), 11
(Secret and Confidential Information), 12 (Duty to Return Company Documents and
Property), 14(Inventions and Other Works), 15 (Non-Solicitation Restriction), 16
(Non-Competition Restrictions), 17 (No-Recruitment Restriction), 18 (Tolling),
19 (Reformation), 22 (Remedies), 23 (Withholdings; Right of Offset), 24
(Nonalienation), 25 (Incompetent or Minor Payees), 26 (Indemnification), 27
(Severability), 28 (Title and Headings; Construction), 29 (Choice of Law), 30
(Arbitration), 31 (Binding Effect: Third Party Beneficiaries), 32 (Entire
Agreement; Amendment and Termination), 33 (Survival of Certain Provisions), 34
(Waiver of Breach), 35 (Successors and Assigns), and 36 (Notices) of the
Employment Agreement of the Employment Agreement (together, the "Continuing
Obligations"), shall continue in full force and effect according to their terms
notwithstanding the termination






--------------------------------------------------------------------------------





of the Individual's employment with the Company, the termination of the
Employment Agreement, or the execution of this Agreement. The Individual
acknowledges and agrees that he has fully complied with such Continuing
Obligations at all times before he signs this Agreement and that he intends to,
and shall, fully comply with such Continuing Obligations after he signs this
Agreement.


3.
Final Pay and Benefits. In full accordance with Section 6(a) of the Employment
Agreement, the Individual shall receive the following payments and benefits in
accordance with the existing policies of the Company, or at the sole discretion
of the Company, pursuant to his employment with the Company and his
participation in its employee benefit plans:



a.
Final Pay and Prorated Bonus. The Individual shall be entitled to payment equal
to (i) his regular Base Salary (as defined in the Employment Agreement) through
the Separation Date, plus (ii) pay for his accrued unused paid time off as of
the Separation Date. These payments are subject to applicable taxes and
withholdings and shall be delivered to the Individual on or before six days
following the Separation Date. Other than as provided in the previous sentence
and in paragraph 4 below, the Individual shall not receive any commissions,
bonuses, or other forms or remuneration or compensation in connection with his
employment with the Company or any other arrangement with the Company or its
affiliates after the Separation Date.



b.
Vested under 40l(k) Plan and Executive Deferred Compensation Plan. Following the
Separation Date, the Individual shall receive payment or other entitlement, in
accordance with the terms of the applicable plan or as required by applicable
law, of any 401(k) plan benefits to which he has a vested entitlement as of the
Separation Date. Following the Separation Date, the Individual shall also
receive distribution of his vested benefits under the Basic Energy Services,
Inc. Executive Deferred Compensation Plan (the "EDC Plan") in accordance with
the terms of the EDC Plan or as otherwise required by applicable law. The
Individual acknowledges and agrees that he will not participate in the EDC Plan
with respect to the 2020 Plan Year or thereafter.



c.
Right to Continue Certain Insurance Benefits. The Individual shall have the
right to continue after the Separation Date his group health, dental, and vision
insurance benefits, if any, for himself and his dependents, at his own expense
(except as provided below in subparagraph 4 of this Agreement) in accordance
with the Consolidated Omnibus Budget Reconciliation Act ("COBRA"). The
Individual should complete an insurance continuation election form, which will
be furnished to him under separate cover, and timely return it if he wishes to
apply to continue his insurance coverage under COBRA.



d.
Reimbursement of Business Expenses. The Individual shall be entitled to receive
reimbursement of reasonable business expenses properly incurred by him in
accordance with Company policy before the Separation Date. Any such
reimbursement must be based on substantiating documentation provided by the
Individual within 30 days after the Separation Date.



e.
Settlement in Full of Equity Awards. In settlement of the outstanding equity
awards the Individual received before the Separation Date (the "Equity Awards")
pursuant to Company's Management Incentive Plan (the "Plan") and/or 2019 Long
Term Incentive Plan (the "LTIP") that were vested as of the Separation Date
pursuant to various award agreements entered into between the Individual and the
Company before the Separation Date (the "Award Agreements"), the Company shall
issue to the Individual 25,530 shares of common stock of the Company and pay the
Individual $2,093.04 in cash, which was calculated based on the Company's
average stock price as of the date preceding the Separation Date, within 30 days
after the Separation Date and that all such vested Equity Awards shall have been
settled in full after such issuance and payment. The Individual acknowledges and
agrees that, as a result of the termination of his employment with the Company
without Cause (as defined in the Employment Agreement), all Equity Awards to the
extent unvested as of the Separation Date shall have been forfeited as of the
Separation Date. The Individual further acknowledges and agrees that all stock
options received by him from the Company shall automatically expire as of the
Separation Date. By signing below, the Individual also acknowledges and agrees
that he has no rights in any equity or equity-related interests in the Company
or its affiliates other than the Equity Awards described above and any stock of
the Company owned by the Individual as of the Separation Date either in his
capacity as an investor of the Company or as a result of such stock being
granted






--------------------------------------------------------------------------------





by the Company to him in connection with his employment and vested as of the
Separation Date. Finally, the parties acknowledge and agree that all of their
post-termination rights and obligations which continue by their terms under the
Award Agreements shall constitute part of the Continuing Obligations for
purposes of this Agreement and therefore shall continue in full force and effect
according to their terms notwithstanding the termination of the Individual's
employment with the Company, the termination of the Employment Agreement, or the
execution of this Agreement.


4.
Severance Benefits. In accordance with the Retention Letter, and conditioned on
the Individual's timely execution, return, and non-revocation of this Agreement,
the Company shall provide the Individual with the severance benefits described
in this paragraph (the "Severance Benefits").



a.
Severance Payment.    First, the Company shall pay the Individual an amount
equal to $643,552.00, minus applicable taxes and withholdings, in a lump sum
within 10 days following the six-month anniversary of the Separation Date.



b.
Prorated 2019 Annual Bonus. Second, the Company shall pay the Individual an
amount equal to $42,255.00, minus applicable taxes and withholdings, for his
2019 annual Bonus (as defined in the Employment Agreement) in a lump sum by
March 15, 2020.



c.
COBRA Premium Reimbursements. The Company shall provide the Individual with
after-tax reimbursement of 100% of the COBRA premiums for up to 18 months after
the Separation Date or the date the Individual becomes eligible for group health
insurance coverage under another employer's group health insurance plan,
whichever is sooner.



d.
Consulting Agreement. In addition, the Company shall as part of the Severance
Benefits offer to enter into the Consulting Agreement attached as Exhibit A to
this Agreement with the Individual (the "Consulting Agreement").



e.
Permitted Exceptions to Non-Competition and Non-Solicitation Obligations.
Notwithstanding any other provision of the Employment Agreement or this
Agreement, the Company agrees that the Individual may without violating the
Continuing Obligations (i) become employed by any oil production services
company or pressure pumping services company or provide services as an employee
to the pressure pumping division of any oil production services company or
oilfield services company and (ii) solicit former field employees of the Company
who provided pressure pumping services to the Company to become employed any
such company, in each case as long as the Individual does not (A) use or
disclose any Confidential Information (as defined in the Employment Agreement)
while performing such activities or (B) undertake such activities with the
intent to circumvent, and does not otherwise permit the circumvention of, any
otherwise applicable Continuing Obligations.



5.
Return of Property and Information. Upon request by the Company, the Individual
shall promptly return to the Company or the other Released Parties (as defined
below) any and all items of its or their property, including without limitation
keys, all copies of information protected by the Employment Agreement,
badge/access card, computers, software, cellular telephones, iPhones,
blackberries, other personal digital assistants, equipment, credit cards, forms,
files, manuals, correspondence, business records, personnel data, lists of
employees, salary and benefits information, customer files, lists of suppliers
and vendors, price lists, contracts, contract information, marketing plans,
brochures, catalogs, training materials, computer tapes and diskettes or other
portable media, computer-readable files and data stored on any hard drive or
other installed device, and data processing reports, and any and all other
documents or property which he has had possession of or control over during his
employment with the Company or its affiliates. By signing below, the Individual
hereby consents to permitting the Company or its designee to remove (either
directly or via remote wiping) all Confidential Information (as defined in the
Employment Agreement) and other property belonging to the Company and its
affiliates from any electronic device owned or controlled by him. The
Individual's obligations under this paragraph supplement, rather than supplant,
the Continuing Obligations and his obligations under the common law. The
Individual's obligations under this paragraph shall not apply to, and the
Individual may retain copies of, personnel, benefit, or payroll documents
concerning only her.










--------------------------------------------------------------------------------





6.
General Release.



a.
Full and Final Release by Releasing Parties. The Individual, on behalf of
himself and his spouse (if any), other family members, heirs, successors, and
assigns (collectively, the "Releasing Parties"), hereby voluntarily, completely,
and unconditionally to the maximum extent permitted by applicable law releases,
acquits, waives, and forever discharges any and all claims, demands,
liabilities, and causes of action of whatever kind or character, whether known,
unknown, vicarious, derivative, direct, or indirect (individually a "Claim" and
collectively the "Claims"), that he or they, individually, collectively, or
otherwise, may have or asset against the Released Parties (as defined below) as
of the date the Individual signs this Agreement.



b.
Claims Included. This release includes without limitation any Claim arising out
of or relating in any way to (i) the Individual's employment or the termination
of his employment with the Company or with the employment practices of any of
the Released Parties; (ii) any federal, state, or local statutory or common law
or constitutional provision that applies, or is asserted to apply, directly or
indirectly, to the formation, continuation, or termination of the Individual's
employment relationship with the Company, including but not limited to the Age
Discrimination in Employment Act ("ADEA''); (iii) any contract, agreement, or
arrangement between, concerning, or relating to the Individual and any of the
Released Parties, and any termination of such contract agreement or arrangement,
including without limitation any Claim to any payments or other compensation or
benefits under the Employment Agreement or the Retention Letter not provided for
in this Agreement, including without limitation any claim to severance payments
under Section 6(b) of the Employment Agreement in connection with any Change in
Control (as defined in the Employment Agreement); (iv) the forfeiture of any
Equity Awards pursuant to this Agreement and the terms and conditions of the
Plan, the LTIP and the applicable Award Agreement(s); or (v) any other alleged
act, breach, conduct, negligence, gross negligence, or omission of any of the
Released Parties.



c.
Claims Excluded. Notwithstanding any other provision of this Agreement, this
release does not (i) waive or release any Claim for breach or enforcement of
this Agreement or the Continuing Obligations; (ii) waive or release any right or
Claim that may not be waived or released by applicable law; (iii) waive or
release any right or Claim under the ADEA or otherwise that may arise after the
date this Agreement is signed by the Individual; (iv) prevent the Individual
from pursuing any administrative Claim for unemployment compensation or workers'
compensation benefits; or (v) waive or release any right or Claim the Individual
may have for indemnification under applicable state or other law or the charter,
articles of incorporation, or by-laws of the Company, or under any insurance
policy providing directors' and officers' coverage for any lawsuit or claim
relating to the period when the Individual was a director, officer, or employee
of the Company; provided, however, that (i) the Individual's execution of this
Agreement is not a concession or guaranty that the Individual has any such right
or Claim to indemnification, (ii) this Agreement does not create any additional
rights to indemnification, and (iii) the Company retains any and all defenses it
may have to such indemnification or coverage.



d.
Definition of Released Parties. The "Released Parties" include (i) the Company;
(ii) any parent, subsidiary, or affiliate of the Company; (iii) any past or
present officer, director, or employee of the entities just described in
(i)-(ii), in their individual and official capacities; and (iv) any past or
present predecessors, parents, subsidiaries, affiliates, owners, equity holders,
members, managers, benefit plans, operating units, divisions, agents,
representatives, officers, directors, partners, employees, fiduciaries,
insurers, attorneys, successors, or assigns of the entities just described in
(i)-(iii).



f.
Permitted Activities. Notwithstanding any other provision of this Agreement but
subject to the Individual's waiver in subparagraph 8(a) below, nothing in this
Agreement is intended to, or does, preclude the Individual from (i) contacting,
reporting to, responding to an inquiry from, filing a charge or complaint with,
communicating with, or otherwise participating in an investigation conducted by,
the Equal Employment Opportunity Commission, the Department of Labor, the
National Labor Relations Board, the Occupational Safety and Health
Administration, the Securities and Exchange Commission ("SEC"), or any other
federal, state, or local governmental agency, commission, or regulatory body;
(ii) giving truthful testimony or making statements under oath in response to a
subpoena or other valid legal process or in any legal proceeding; (iii)
otherwise making truthful






--------------------------------------------------------------------------------





statements as required by law or valid legal process; (iv) engaging in any
concerted or other legally protected activities; or (v) disclosing a trade
secret in confidence to a governmental official, directly or indirectly, or to
an attorney, if the disclosure is made solely for the purpose of reporting or
investigating a suspected violation of law. Accordingly, the Individual
understands that he will not be held criminally or civilly liable under any
federal or state trade secret law for the disclosure of a trade secret that (i)
is made (A) in confidence to a federal, state, or local government official,
either directly or indirectly, or to an attorney, and (B) solely for the purpose
of reporting or investigating a suspected violation of law; or (ii) is made in a
complaint or other document filed in a lawsuit or other proceeding, if such
filing is made under seal. The Individual likewise understands that, if he files
a lawsuit for retaliation by the Company for reporting a suspected violation of
law, he may disclose the Company's trade secret(s) to his attorney and use the
trade secret information in the court proceeding, if he (i) files any document
containing the trade secret under seal; and (ii) does not disclose the trade
secret, except pursuant to court order. In accordance with applicable law and
notwithstanding any other provision of this Agreement, nothing in this Agreement
or any of the Company's policies or agreements applicable to the Individual (i)
impedes his right to communicate with the SEC or any other governmental agency
about possible violations of federal securities or other laws or regulations or
(ii) requires him to provide any prior notice to the Company or obtain the
Company's prior approval before engaging in any such communications.


7.
Confidentiality; Non-prosecution; Non-disparagement; and Cooperation.



a.
Confidentiality. Except as requested by the Company or the other Released
Parties, as permitted above or by law that may supersede the terms of this
Agreement, or as compelled by valid legal process, the Individual shall treat as
confidential the fact and terms of this Agreement and shall not disclose such
information to any party other than his spouse, attorney, and accountant or tax
advisor, if such persons have agreed to keep such information confidential.



b.
Non-prosecution. Except as requested by any of the Released Parties, as
permitted above or by applicable law that may supersede the terms of this
Agreement, or as compelled by valid legal process, the Individual shall not (i)
assist, cooperate with, or supply information of any kind to any individual or
private-party litigant or their agents or attorneys concerning (A) the
employment, terms and conditions, or ending of the Individual's or any other
employee's employment with the Company or any of the other Released Parties or
the employment practices of any of the Released Parties; or (B) the business or
operations of any of the Released Parties; or (ii) initiate or assist any other
person in connection with any investigation, inquiry, or any other action of any
kind with respect to any of the Released Parties' employment practices,
businesses, or operations.



c.
Non-disparagement and Waiver of Related Rights. Except as requested by the
Company or the other Released Parties, as permitted above or by law that may
supersede the terms of this Agreement, or as compelled by valid legal process,
the Individual shall not before or after the Separation Date make to any other
parties any statement, oral or written, which directly or indirectly impugns the
quality or integrity of the Company's or any of the other Released Parties'
business or employment practices, or any other disparaging or derogatory remarks
about the Company or any of the other Released Parties, their officers,
directors, equityholders, managerial personnel, or other employees. In executing
this Agreement, the Individual acknowledges and agrees that he has knowingly,
voluntarily, and intelligently waived any (i) free speech, free association,
free press, or First Amendment to the United States Constitution (including,
without limitation, any counterpart or similar provision or right under any
State Constitution) rights to disclose, communicate, or publish any statements
prohibited by this subparagraph and (ii) right to file a motion to dismiss or
pursue any other relief under the Texas Citizens Participation Act or similar
state law in connection with any claim or cause of action filed against him by
the Company or any of the other Company Released Parties arising from any
alleged breach of this Agreement or the Continuing Obligations.



d.
Cooperation. The Individual shall cooperate fully and completely with the
Company and any of the other Released Parties, at their request, in all pending
and future litigation, investigations, arbitrations, and/or other fact-finding
or adjudicative proceedings, public or private, involving the Company or any of
the other Released Parties. This obligation includes but is not limited to the
Individual promptly meeting with counsel for the Company or the other Released
Parties at






--------------------------------------------------------------------------------





reasonable times upon their request, and providing testimony in court, before an
arbitrator or other convening authority, or upon deposition that is truthful,
accurate, and complete, according to information known to the Individual. If the
Individual provides cooperation under this subparagraph (including without
limitation if the Individual appears as a witness in any pending or future
litigation, arbitration, or other fact-finding or adjudicative proceeding at the
request of the Company or any of the other Released Parties), the Company shall
reimburse her, upon submission of substantiating documentation, for necessary
and reasonable out-of-pocket expenses incurred by him as a result of such
cooperation (not including attorneys' fees).


8.
Waiver of Certain Rights.



a.
Right to Relief Not Provided in this Agreement. The Individual waives any right
to monetary recovery from the Company or the other Released Parties, whether
sought directly by him or in the event any administrative agency or other public
authority, individual, or group of individuals should pursue any Claim on his
behalf; and he shall not request or accept from the Company or the other
Released Parties, as compensation or damages related to his employment or the
termination of his employment with any of the Released Parties, anything of
monetary value that is not provided for in this Agreement. Notwithstanding the
previous sentence, this Agreement does not limit the Individual's right to
receive an award for information provided to any governmental agency.



b.
Right to Class- or Collective-Action Initiation or Participation. The Individual
waives the right to initiate or participate in any class or collective action
with respect to any Claim against the Company or the Released Parties, including
without limitation any Claim arising from the formation, continuation, or
termination of his employment relationship with any of the Released Parties.



9.
No Violations. The Individual represents and warrants that he has no knowledge
that the Company or any of the Released Parties has committed or is suspected of
committing any act which is or may be in violation of any federal or state law
or regulation or has acted in a manner which requires corrective action of any
kind. The Individual further represents and warrants that he has not informed
the Company or any of the other Released Parties of, and that he is unaware of,
any alleged violations of the Company's standards of business conduct or
personnel policies, of the Company's integrity or ethics policies, or other
misconduct by the Company or any of the other Released Parties, that have not
been resolved satisfactorily by the Company or the other Released Parties.



10.
Remedies; After-Acquired Evidence.



a.
Remedies. Notwithstanding any other provision in this Agreement, the Company's
obligation to provide the Severance Benefits to the Individual is subject to the
condition that he materially complies with his obligations under this Agreement
and the Continuing Obligations. The Company shall have the right to suspend or
cease providing any part of the Severance Benefits if the Company determines in
its sole discretion that the Individual has materially breached any such
obligations but all other provisions of this Agreement shall remain in full
force and effect. In addition, the Individual shall immediately repay to the
Company the Severance Benefits previously received by him if the Individual
materially breaches any such obligations as determined by the Company in its
sole discretion but all other provisions of this Agreement shall remain in full
force and effect.



b.
After-Acquired Evidence. Notwithstanding any provision of this Agreement, if the
Company pays the Severance Benefits to the Employee but subsequently acquires
evidence and determines in its sole discretion that (i) he has materially
breached any of his obligations under this Agreement or the Continuing
Obligations; or (ii) a condition existed prior to payment of the Severance
Benefits that, had the Company been fully aware of such condition, would have
given the Company the right to terminate his employment for Cause (as defined in
the Employment Agreement) before such payment, then Employee shall promptly
return to the Company the entire Severance Benefits received by him prior to the
date that the Company exercises its rights under this subparagraph but all other
provisions of this Agreement shall remain in full force and effect.



c.
Non-Exclusive Rights and Remedies. The Company's rights and remedies under this
paragraph shall be in addition to any other available rights and remedies should
the Individual breach any






--------------------------------------------------------------------------------





applicable obligations.


11.
Non-Use and Non-Disclosure of Confidential Information. The Individual shall
fully comply with his confidentiality and non-disclosure duties included within
the Continuing Obligations and shall treat this Agreement as confidential
information for purposes of the protections under the Employment Agreement.



12.
Insider-Trading Obligations. The Individual acknowledges and agrees that he
remains subject to the insider-trading policies and procedures of the Company
and its affiliates through the Separation Date and, as such, may not during such
period trade in their securities in accordance therewith until any material,
nonpublic information he possesses has become public or is no longer material.
The Individual further acknowledges and agrees that he shall remain subject to
all federal and state securities laws applicable to the trading of securities of
the Company or its affiliates while possessing knowledge of material non-public
information regarding the Company and its affiliates.



13.
Nonadmission of Liability or Wrongdoing. The Individual acknowledges that (a)
this Agreement shall not in any manner constitute an admission of liability or
wrongdoing on the part of the Company or any of the other Released Parties; (b)
the Company and the other Released Parties expressly deny any such liability or
wrongdoing; and, (c) except to the extent necessary to enforce this Agreement,
neither this Agreement nor any part of it may be construed, used, or admitted
into evidence in any judicial, administrative, or arbitral proceedings as an
admission of any kind by the Company or any of the other Released Parties.



14.
Jury Trial Waiver. THE INDIVIDUAL HEREBY WAIVES THE RIGHT TO TRIAL BY JURY WITH
RESPECT TO ANY CLAIM AGAINST THE COMPANY OR ANY OF THE OTHER RELEASED PARTIES
ARISING OUT OF OR RELATING TO THIS AGREEMENT, INCLUDING WITHOUT LIMITATION FOR
BREACH OR ENFORCEMENT OF THIS AGREEMENT.



15.
Authority to Execute. The Individual represents and warrants that he has the
authority to execute this Agreement on behalf of all the Releasing Parties.



16.
Governing Law; Venue; Severability; Interpretation. This Agreement and the
rights and duties of the parties under it shall be governed by the laws of the
State of Texas, without regard to any conflict-of­ laws principles. Exclusive
venue for any Claim between the parties or their affiliates arising out of or
related this Agreement is in any state or federal court of competent
jurisdiction that regularly conducts proceedings in Tarrant County, Texas.
Nothing in this Agreement, however, precludes either party from seeking to
remove a civil action from any state court to federal court. The provisions of
this Agreement shall be severable. If any one or more provisions of this
Agreement may be determined by a court of competent jurisdiction to be illegal
or otherwise unenforceable, in whole or in part, such provision shall be
considered separate, distinct, and severable from the other remaining provisions
of this Agreement, such a determination shall not affect the validity or
enforceability of such other remaining provisions, and in all other respects the
remaining provisions of this Agreement shall be binding and enforceable and
remain in full force and effect. If any provision of this Agreement is held to
be unenforceable as written by a court of competent jurisdiction but may be made
to be enforceable by limitation, then such provision shall be enforceable to the
maximum limit permitted by applicable law. The language of all parts of this
Agreement shall in all cases be construed as a whole, according to its fair
meaning, and not strictly for or against any of the parties.



17.
Assignment. The Individual's obligations, rights, and benefits under this
Agreement are personal to him and shall not be assigned to any person or entity
without written permission from the Company. The Company may assign this
Agreement without the Individual's further consent. This Agreement shall be
binding upon and inure to the benefit of the parties and their respective heirs,
legal representatives, successors, and permitted assigns.



18.
Expiration Date. The Company's offer of this Agreement shall expire after a
period of 45 days after the date the Individual first received this Agreement
for consideration (the "Expiration Date"). Changes to this Agreement, whether
material or immaterial, do not restart the running of the consideration period.
The Individual may accept the offer at any time before the Expiration Date by
signing this Agreement in the space provided below and returning it to the
attention of Company's Vice President, Human Resources so that the signed
Agreement is received no later than the close of business on the Expiration
Date.








--------------------------------------------------------------------------------





19.
Limited Revocation Right; Effect of Revocation. After signing this Agreement,
the Individual shall have a period of seven days to reconsider and revoke his
acceptance of this Agreement if he wishes (the "Revocation Period"). If the
Individual chooses to revoke his acceptance of this Agreement, he must do so by
providing written notice to the Company's Vice President, Human Resources before
the eighth day after signing this Agreement, in which case this Agreement shall
not become effective or enforceable and the Individual shall not receive the
Severance Benefits.



20.
Effective Date. This Agreement shall become effective and enforceable upon the
expiration of seven days after the Individual signs it (the "Effective Date"),
provided that he signs the Agreement on or before the Expiration Date and does
not revoke his acceptance of the Agreement during the Revocation Period.



21.
Supplemental Age Distribution Information Memorandum and Report. The Individual
acknowledges and agrees that he has received from the Company, contemporaneous
with this Agreement, a Supplemental Age Distribution Information Memorandum and
a Supplemental Age Distribution Report (together, the "Memorandum") which
contain information and a table identifying the job titles and ages of all
employees of the Company in his decisional unit (a) who are eligible to receive
an offer of severance benefits in exchange for timely signing and not revoking a
Separation and Release Agreement in connection with the Company's reduction in
force, and (b) who are not eligible to receive an offer of a severance benefits
in exchange for timely signing and not revoking a Separation and Release
Agreement.



22.
Knowing and Voluntary Agreement. The Individual acknowledges that (a) he has
been advised by this paragraph of his right to consult with an attorney of his
choice before signing this Agreement; (b) he has had a reasonable period in
which to consider whether to sign this Agreement; (c) he fully understands the
meaning and effect of signing this Agreement; and (d) his signing of this
Agreement is knowing and voluntary.



23.
Independent Consideration; Common-Law Duties. Whether or not expressly stated in
this Agreement, all obligations and undertakings the Individual makes and
assumes in this Agreement in consideration of the mutual promises and
undertakings in this Agreement and the Severance Benefits. In addition, the
Individual acknowledges and agrees that neither the Company nor any of the other
Released Parties has any legal obligation to provide the Severance Benefits to
him outside of this Agreement or the Employment Agreement.



24.
Entire Agreement. This Agreement, the Employment Agreement, the Plan, the LTIP,
and the Award Agreements contain and represent the entire agreements of the
parties with respect to their subject matters, and supersede all prior
agreements and understandings, written and oral, between the parties with
respect to its subject matters. Notwithstanding the preceding sentence, nothing
in this Agreement shall be interpreted or construed as relieving the Individual
of complying with the Continuing Obligations. The Individual agrees that neither
the Company nor any of the other Released Parties has made any promise or
representation to him concerning this Agreement not expressed in this Agreement,
and that, in signing this Agreement, he is not relying on any prior oral or
written statement or representation by the Company or any of the other Released
Parties outside of this Agreement but is instead relying solely on his own
judgment and his attorney (if any).



25.
Modification; Waiver. No provision of this Agreement shall be amended, modified,
or waived unless such amendment, modification, or waiver is agreed to in writing
and signed by the Individual and a duly authorized representative of the
Company.



26.
Counterparts. This Agreement may be executed in one or more counterparts, each
of which shall be deemed an original and all of which together shall be
considered one and the same agreement. The delivery of this Agreement in the
form of a clearly legible facsimile or electronically scanned version by e-mail
shall have the same force and effect as delivery of the originally executed
document.



27.
Internal Revenue Code Section 409A. The payments and benefits provided under
this Agreement are intended to satisfy the requirements of Section 409A of the
Internal Revenue Code ("Code Section 409A") and this Agreement shall be
interpreted and administered in a manner consistent with that intent; provided,
however, that no persons connected with this Agreement in any capacity,
including but not limited to the Company and its affiliates, and their
respective directors, officers, agents and employees, makes any representation,
commitment or guarantee that any tax treatment, including but not limited to,
federal, state and local income, estate and gift tax treatment, will be
applicable with respect to any amounts payable under






--------------------------------------------------------------------------------





the Agreement or that such tax treatment will apply to the Individual.


28.
Third-Party Beneficiaries. The Released Parties besides the Company are intended
to be third-party beneficiaries of this Agreement and therefore may enforce this
Agreement.



29.
Responsibility for Certain Taxes; Right to Consult a Tax Advisor. Except as
expressly provided for above, the Individual shall be solely responsible for any
risk that the tax treatment of all or part of the payments provided by this
Agreement may be affected by Code Section 409A, which may impose significant
adverse tax consequences on him, including accelerated taxation, a 20%
additional tax, and interest. The Individual therefore has the right, and is
encouraged by this paragraph, to consult with a tax advisor of his choice before
signing this Agreement.





AGREED as of the dates signed below:


BASIC ENERGY SERVICES, INC.
 
WILLIAM T. DAME
By:
/s/ Eric Lannen
 
By:
/s/ William T. Dame
 
Eric Lannen
 
 
William T. Dame
 
Vice President of Human Resources
 
 
 
 
 
 
 
 
 
 
 
 
Date Signed:
 
 
 
 
2/7/2020






